Title: From James Madison to the Senate, 29 March 1816
From: Madison, James
To: Senate


                    
                        
                            29th March. 1816.
                        
                    
                    I nominate,
                    Daniel Sheldon, of the City of Washington, to be Secretary of the legation to France.
                    
                        
                            James Madison
                        
                    
                